Citation Nr: 1640349	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-12 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for coronary artery disease (CAD) and essential hypertension with history of mild renal insufficiency, evaluated as 60 percent disabling, effective March 27, 2009; 100 percent effective September 5, 2013; and 60 percent, effective April 14, 2015.  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of September 2009 of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for essential hypertension with a history of mild renal insufficiency and determined that new and material evidence was not received to reopen a claim for service connection for a heart disorder.  

In June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and is associated with the claims folder.  

In November 2014, the Board remanded the instant claim for further development.  

A November 2015 rating decision granted service connection for CAD, associated with essential hypertension with history of mild renal insufficiency, and assigned a 10 percent rating effective May 19, 2009; a 60 percent rating from September 5, 2013; a 100 percent rating from October 16, 2013; and a 30 percent rating from April 14, 2015.

In an August 2016 rating decision, the CAD and essential hypertension with history of mild insufficiency disabilities were rated as a single disorder.  A 60 percent rating was assigned effective March 27, 2009.  A 100 percent rating was granted, effective September 2013, and reduced to 60 percent effective April 14, 2015.  

The Veteran has continued his appeal for an even higher rating (prior to September 2013 and since April 2015) for the service-connected CAD and essential hypertension with history of mild insufficiency.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

During this appeal, the Veteran raised the issue of TDIU, claiming he was unable to work due to his CAD and essential hypertension with history of mild renal insufficiency.  The United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial increased rating claim pursuant to Rice.  Therefore, it has been added as an additional issue for current appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that his CAD and essential hypertension with history of mild renal insufficiency is more severe than currently rated.  He alleges that his 100 percent rating should have been continued and not lowered to 60 percent.  

The Veteran was hospitalized at a private facility of Integris Grove in September 2013, July 2014, February 2015, and August 2015.  He was also hospitalized at VA Medical Centers (VAMCs) in September 2013, August 2014, and August 2015.  Hospitalization reports have not been associated with the claims folder for the private or VA hospitalizations.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AOJ should attempt to obtain and associate with the claims file all outstanding VA records, to specifically include records pertaining to his periods of hospitalization.  Private treatment records should also be sought.

Further, the Veteran claims that his CAD and essential hypertension with history of mild renal insufficiency prevents him from gainful employment.  He initially stated that he was kept on light duty as a patrolman and had not been released by his cardiologist.  In August 2015, his employer wanted him to retire or be placed on disability.  In October  2015, he informed his primary care physician that he no longer needed FMLA papers completed, he was retiring on December 1, 2015.  

Based on the Veteran's assertions, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran is service connected for CAD and essential hypertension with history of mild renal insufficiency, tinnitus, and bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  Specifically, the records should include inpatient hospitalization records which include inpatient records from the private facility of Integris Grove in September 2013, July 2014, February 2015, and August 2015.  Also needed are VA hospitalization medical records in September 2013, August 2014, and August 2015.  Outpatient records should also be obtained.  If the medical reports cannot be located, the claims file should so reflect.  

2.  The AOJ should contact the Veteran and request that he complete and submit a VA Form 21-8940 on behalf of his TDIU claim. When received, it should be associated with the claims file.  

3.  Following completion of the above, schedule an appropriate VA cardiac examination to determine the current severity of the Veteran's service-connected CAD and essential hypertension with history of mild renal insufficiency.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies should be performed, and the examiner should review the results of any studies prior to completing the report.  The examiner should address the functional impairment of the Veteran's service-connected CAD and essential hypertension with history of mild renal insufficiency relative to his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  Age and non-service connected disabilities should not be considered or mentioned.  The examiner must elicit from the Veteran and the record for clinical purposes a full work and educational history.  

4.  The Veteran should also be examined for his other service-connected disabilities, tinnitus and bilateral hearing loss.  Each examiner should address the functional impairment of the Veteran's service-connected disability relative to his ability to obtain and maintain substantially gainful employment consistent with his education and occupational experience.  Age and non-service connected disabilities should not be considered or mentioned.  

5.  After completion of the above actions, the claim for an increased initial rating for the Veteran's CAD and essential hypertension with history of mild renal insufficiency should be readjudicated, to include the issue of entitlement to a TDIU.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

